In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
        ___________________________

             No. 02-18-00290-CV
        ___________________________

IN THE INTEREST OF A.M. AND M.M., CHILDREN


     On Appeal from the 360th District Court
             Tarrant County, Texas
         Trial Court No. 360-596726-16


    Before Sudderth, C.J.; Kerr and Pittman, JJ.
  Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       On September 14, 2018, Appellant B.M. (Father) filed a notice of his intent to

appeal the trial court’s termination of his parental rights to A.M. and M.M. Prior to

the termination of his parental rights, Father was convicted of continuing sexual abuse

of A.M., and he is currently incarcerated. By letter dated October 1, 2018, and

addressed to Father’s address at the Clements Unit in Amarillo (as listed in his notice

of appeal), we notified Father that he had not paid the filing fee required by appellate

procedure rule 5. Tex. R. App. P. 5. We cautioned that if the fee was not paid by

October 11, 2018, we would dismiss the case. Tex. R. App. P. 42.3(c).

       The October 1 letter was returned to this court with a notation that Father had

been transferred from the Clements Unit pursuant to a bench warrant; this court

subsequently determined that Father was being held in the Tarrant County Jail. The

notice was forwarded to Father at the Tarrant County Jail on October 15, 2018. As of

today’s date, Father has not paid the filing fee.

       We therefore dismiss this appeal. Tex. R. App. P. 42.3(c).1

                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice
Delivered: November 21, 2018
       1
        On October 22, 2018, Father filed a “Request for Deadline Extension” in
which he asserted that he had not received notice of the trial court’s judgment and
therefore was entitled to an extension of any appellate deadlines running from the
date of the signing of the judgment. See Tex. R. App. P. 4.2. Father is mistaken, as he
attached the judgment to the notice of appeal that he filed on September 14, 2018.
We therefore deny his request for a rule 4.2 extension.

                                             2